GOLDTHWAITE, J
Thei'e is no question as to the error in this judgment, as the party who has succeeded in establishing the incorrectness of the complaint has been condemned in costs. The only doubt we have felt is, whether this ought not to be considered a clerial misprision, and as such, amendable at the cost of the plaintiff in error. In point of law, the costs generally follow the defeated party, and it is properly the province of the clerk so to enter the judgment.
In the present case, there is nothing in the record which warrants us in saying, that the Court specially directed this entry; and as it is clearly irregular, the injured party could have had i t corrected on motion, and had the proper judgment entered nunc pro tunc. As this course, was not pursued, the judgment, under the authority of the statute, (Clay’s Dig. 322, § 55,) will be amended here, at the cost of the plaintiff in error.